Citation Nr: 1531799	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  11-33 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for hepatitis C prior to July 1, 2015 and in excess of 40 percent for hepatitis with cirrhosis, from July 1, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1977 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied a rating in excess of 10 percent for hepatitis C. 

With regard to the characterization of the issue on appeal, the Board notes that, in November 2011, the RO granted separate service connection for liver cirrhosis and assigned a noncompensable rating, effective August 17, 2010, the date of receipt of a claim for service connection.  In July 2011, the RO granted a rating of 20 percent for hepatitis C, effective August 17, 2010, the date of receipt of the claim for an increased rating.  In May 2014, the RO granted a rating of 30 percent for liver cirrhosis, effective April 29, 2014, the date of a VA examination.  In July 2015, the RO granted a combined rating of 40 percent for hepatitis C and liver cirrhosis and terminated a separate rating for liver cirrhosis, effective July 1, 2015.  Therefore, in light of the grant of an increased rating to 20 percent for hepatitis and the addition of liver cirrhosis as of July 1, 2015, the Board has characterized the issue as shown on the title page of this decision.

The Veteran testified before a Decision Review Officer at the RO in July 2011.  A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In a December 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  The request was renewed by the Veteran's representative in July 2014 and in a motion to the Board in July 2015.  Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing.  38 C.F.R. §§ 20.700; 20.704 (2014).  

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




